Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Claim Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment/Comment
2.	Claim 21-40 are allowed. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a method for providing and configuring user-configurable weather warning apparatus.  The method can prevent or mitigate accidental termination of the process thread by a user or another application executing on mobile device. The speaker associated with mobile device can be configured to produce one or more audible sounds for capturing the attention of a user of mobile device when an alert is received or broadcast information associated with a received alert.  The method involves outputting a graphical user interface comprising a first user-selectable option associated with a first event and a second user-selectable option associated with a second event for display to a display screen.  The message is received through a receiver.  An alert system is triggered to output an alert of the first alert type responsive to a determination that the message indicates a first event. The alert comprises a selectable link to additional information regarding the first event. A second message is received through the receiver. The determination is made to check whether the second message indicates the first event or the second event based on a header of the second message. The alert system is not to be triggered is determined based on the second message responsive to a determination that the second message indicates the second event. A volume level associated with a speaker is automatically increased.  The RF receiver may be configured to receive a second SAME message at a time subsequent to a time at which the first SAME message is received.  The first SAME message may indicate a tornado warning.  The second SAME message may not indicate a tornado warning.  The processor may be configured to determine that the first SAME message indicates a tornado warning and to determine that the second SAME message does not indicate a tornado warning.  The processor may be configured to trigger the alert system in response to determining that the first SAME message indicates a tornado warning, and to fail to trigger the alert system in response to determining that the second SAME message does not indicate a tornado warning.  The processor may also be configured to trigger the alert system to provide a first type of alert in response to determining that the first SAME message indicates a tornado warning, and to trigger the alert system to provide a second type of alert in response to determining that the second SAME message does not indicate a tornado warning.  The first type of alert may be different from the second type of alert.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
Consider claim 1, the best reference found during the process of examination,Brudner (US 2018/0224859), discloses a tornado detection systems and methods are described. In one implementation, a method receives data from a sensor mounted to a vehicle and analyzes the received data using a deep neural network. The method determines whether a tornado is identified in the received data based on the analysis of the received data. If a tornado is identified in the received data, the method determines a trajectory of the tornado.
Consider claim 1, another best reference found during the process of examination, Weiner (US 9581727), discloses a severe weather detection and warning method may include collecting atmospheric sounding data from at least one satellite atmospheric sounding device corresponding to a grid of localized regions, with the atmospheric sounding data including geospatial location and elevation components. The method may further include collecting weather radar data for the grid of localized regions from at least one radar station, determining a location and direction of travel of at least one moisture system based upon the weather radar data, and determining respective atmospheric instability levels for the localized regions based upon the atmospheric sounding data. The method may also include determining when the direction of travel of the at least one moisture system is approaching a given localized region having an atmospheric instability level above an instability threshold, and generating a severe weather warning indication based thereon.
Claim 34 recites features, among others, that are similar to the features that are discussed above with respect to claim 21.  Therefore, for reasons similar to those discussed above with respect to claim 21.  Additionally, the dependent claims are allowable on their own merits, including on the basis of a sub-combination of the recited features of each dependent claim and its respective base claim.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 21 and 34.  
Therefore, claims 21-40 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
 
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689